UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CAVALIER HOMES, INC. (Name of Registrant as Specified in Its Charter) LEGACY HOUSING, LTD. GPLH, LC SHIPLEY BROTHERS, LTD. K-SHIPLEY, LLC D-SHIPLEY, LLC B-SHIPLEY, LLC FEDERAL INVESTORS SERVICING, LTD FEDERAL INVESTORS MANAGEMENT, L.C. KENNETH E. SHIPLEY CURTIS D. HODGSON DOUGLAS M. SHIPLEY BILLY G. SHIPLEY MICHAEL R. O’CONNOR (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On April 8, 2009, the members of the Cavalier Homes Committee for Change (the “Committee”), including Legacy Housing, LTD., made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying GOLD proxy card to be used to solicit votes for the election of its slate of director nominees at the 2009 annual meeting of stockholders of Cavalier Homes, Inc. The Committee urges stockholders to read the proxy statement because it contains important information. Item 1:On April 28, 2009, the Committee issued the following press release: FOR IMMEDIATE RELEASE THE CAVALIER HOMES COMMITTEE FOR CHANGE COMMENTS ON CAVALIER HOMES’ FIRST QUARTER FINANCIAL RESULTS Urges Stockholders to Vote FOR the Committee’s Highly Experienced and Qualified Director Nominees on the GOLD Proxy Card FORT WORTH, TEXAS, April 28, 2009 – The members of the Cavalier Homes Committee for Change (the “Committee”) expressed their disappointment with the first quarter financial results of Cavalier Homes, Inc. (the “Company”) (NYSE Alternext US: CAV).The Committee is seeking to elect its slate of director Nominees, Michael R. O'Connor, Kenneth E. Shipley and Curtis D. Hodgson, at the Company’s 2009 annual meeting of stockholders, scheduled to be held on May 19, 2009.The Committee urges stockholders to vote FOR the Committee’s highly experienced and qualified director Nominees on the GOLD proxy card. “We question how Cavalier can declare ‘profitable financial results’ when they report a 60% decline in revenues from the first quarter of 2008 and the only reason for positive net income this quarter was the sale of two of the Company’s assets – Cavalier’s financial arm, CIS Financial Services Inc., and an idled facility in Cordele, Georgia,” said Hodgson. “In our opinion, this Board has overseen a significant decline in revenues, beginning well before the current economic crisis, and has sold asset after asset in order to maintain the appearance of profitability, rather than changing course and investing in new opportunities,” continued Hodgson.“With total assets down to approximately $76.5 million this quarter from approximately $244.8 million just ten years earlier, and with the retention of Avondale Partners to evaluate ‘the Company’s strategic alternatives,’ we are deeply concerned that Cavalier’s operations and business will not survive unless some changes are immediately made,” added Hodgson. The Committee also addressed stockholder concerns relating to the potential for a business combination between the Company and Legacy Housing, a member of the Committee.Mr. Hodgson stated, “Legacy has no intention of pursuing a merger with Cavalier at this time.We are seeking representation on the Board to protect our investment and the investment of all stockholders in the Company.We believe our Nominees are the only hope to reverse the downward trend in revenue.” The Committee’s plan to restore profitability to the Company includes expanding into retail and wholesale “floor plan” financing and rebuilding the Company’s brand names, among other things.“We believe our plan will cause Cavalier’s stock price to reflect a healthy enterprise value.Then, and only then, would our slate of Nominees encourage the other members of the Board to fully explore available strategic alternatives.As significant investors, our Nominees would exercise their fiduciary responsibility to act in the best interests of all stockholders to maximize stockholder value,” added Hodgson. The Committee urges all stockholders to vote the GOLD proxy card to elect its three Nominees.Collectively, the Nominees have over 100 years of experience in the manufactured home industry and have the incentive and commitment as large investors to restore value to the Company.Vote for change on the GOLD consent card – Today! CERTAIN INFORMATION CONCERNING PARTICIPANTS The Cavalier Homes Committee for Change (the “Committee”) has made a definitive filing with the Securities and Exchange Commission (“SEC”) of a proxy statement and an accompanying GOLD proxy card to be used to solicit votes for the election of its slate of Nominees at the 2009 annual meeting of stockholders of Cavalier Homes, Inc. (the “Company”). THE COMMITTEE ADVISES ALL STOCKHOLDERS OF THE COMPANY TO READ THE DEFINITIVE PROXY STATEMENT AND OTHER PROXY MATERIALS AS THEY BECOME AVAILABLE BECAUSE THEY CONTAIN IMPORTANT INFORMATION. SUCH PROXY MATERIALS ARE AVAILABLE AT NO CHARGE ON THE SEC'S WEB SITE AT HTTP://WWW.SEC.GOV. IN ADDITION, THE PARTICIPANTS IN THE PROXY SOLICITATION WILL PROVIDE COPIES OF THE DEFINITIVE PROXY STATEMENT WITHOUT CHARGE UPON REQUEST. REQUESTS FOR COPIES SHOULD BE DIRECTED TO THE PARTICIPANTS' PROXY SOLICITOR, OKAPI PARTNERS LLC, AT ITS TOLL FREE NUMBER: (877) 259-6290. The members of the Committee are Legacy Housing, LTD. (“Legacy”), GPLH, LC (“GPLH”),
